Exhibit 10.7

 

LOGO [g923217g36m67.jpg]

January 21, 2015

Mr. Charles S. McKhann

Via Email

 

Re: Employment Terms

Dear Chas:

Intersect ENT, Inc. (the “Company”) is pleased to offer you the position of
Chief Commercial Officer on the following terms.

You will be responsible for all aspects of the Company’s Global Commercial
Operations, including sales, marketing, business development,
reimbursement/healthcare economics, and customer support. You will report
directly to me, as the Company’s CEO, and you will be based at our offices
located in Menlo Park, California. Of course, the Company may change your
position, duties, and work location from time to time in its discretion.

Your base salary will be $320,000 per year, less payroll deductions and all
required withholdings. You will be paid every other Friday and you will be
eligible for the Company’s standard benefits, including: health, dental, and
vision insurance, paid time off, and holidays. Details about all our benefit
plans are available for your review. In addition, you will also be eligible for
an annual bonus of up to 40% of your base salary or $128,000, less deductions
and required withholdings. Your annual bonus will be determined in the sole
discretion of the Company based upon an evaluation of both your performance and
the Company’s performance. To be eligible for any such bonus, you must remain
employed through the time when bonuses are paid in the first quarter after the
end of the fiscal year to which the bonus applies. The Company may change
compensation and benefits from time to time in its discretion. As an exempt
salaried employee, you will not be eligible for overtime pay. Subject to your
commencing employment on February 2, 2015 the Company will pay you a lump sum
cash sign-on bonus (“Sign-on Bonus”) of $30,000.00, subject to applicable tax
withholdings. The Sign-On Bonus will be paid not later than the first full
payroll cycle after your start date. This bonus is being paid to you as an
advance. You must be employed for one year in order to earn the
bonus. Therefore, if your employment with the Company ends for any reason within
the first twelve (12) months after your start date, you will be required to
repay a pro-rata amount of the after tax value of the signing bonus, based on
the number of days you were not actually employed during such period.



--------------------------------------------------------------------------------

Chas McKhann

January 21, 2015

Page 2

 

The Company will reimburse you for reasonable expenses (“Commuting Expenses”)
incurred by you in connection with your commute to our office in Menlo Park,
California. To the extent such Commuting Expenses are deemed income; the Company
will provide you with an annual gross-up payment of up to 68% at the applicable
rate for any taxes incurred by you in connection with the payment of your
Commuting Expenses.

Subject to and following approval by the Company’s Board of Directors (the
“Board”), the Company shall grant you an option to purchase 100,000 shares of
the Company’s common stock at the fair market value as determined by the Board
as of the date of grant (the “Option”). The Option will be subject to the terms
and conditions of the Company’s Equity Incentive Plan (the “Plan”) and your
grant agreement. Your grant agreement will provide for vesting of the Option as
determined by the Board.

Upon the occurrence of a Change in Control (as defined below), 100% of the then
unvested shares subject to the Option shall be fully vested. Notwithstanding the
foregoing, as a pre-condition of the accelerated vesting referenced in the
immediately preceding sentence, you will be required to timely sign, date and
return to the Company (or its successor), and to not subsequently revoke, a
general release of all known and unknown claims in the form provided to you by
the Company.

In addition, you shall receive the Severance Benefits (as defined below) if your
employment is either (i) terminated by the Company or a successor entity without
Cause (defined below), or (ii) terminated by you due to your resignation for
Good Reason (defined below), provided that such termination constitutes a
“separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”).

For purposes of the above paragraph, the following definitions shall apply:

(1) Change in Control. For the purposes of the Offer Letter, “Change in Control”
shall mean the following: (A) any consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, other than any such consolidation, merger or reorganization in
which the stockholders of the Company immediately prior to such consolidation,
merger or reorganization, continue to hold a majority of the voting power of the
surviving entity (or, if the surviving entity is a wholly owned subsidiary, its
parent) immediately after such consolidation, merger or reorganization; (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred; provided that the foregoing shall not include any transaction or
series of transactions principally for bona fide equity financing purposes in
which cash is received by the Company or indebtedness of the Company is
cancelled or converted or a combination thereof; or (C) a sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.

(2) Cause. For the purposes of the Offer Letter, “Cause” shall mean any of the
following conduct by you: (i) embezzlement, misappropriation of corporate funds,
or other material acts of dishonesty; (ii) commission or conviction of any
felony, or of any misdemeanor



--------------------------------------------------------------------------------

Chas McKhann

January 21, 2015

Page 3

 

involving moral turpitude, or entry of a plea of guilty or nolo contendere to
any felony or misdemeanor; (iii) engagement in any activity that you know or
should know could materially harm the business or reputation of the Company;
(iv) material failure to adhere to the Company’s corporate codes, policies or
procedures as in effect from time to time; (v) material violation of any
statutory, contractual, or common law duty or obligation to the Company,
including, without limitation, the duty of loyalty; (vi) material breach of the
Confidentiality Agreement; (vii) repeated failure, in the reasonable judgment of
the Board, to substantially perform your assigned duties or responsibilities
after written notice from the Board describing the failure(s) in reasonable
detail and your failure to cure such failure(s) within thirty (30) days of
receiving such written notice; or material breach of the Proprietary Information
and Inventions Agreement executed by you.

(3) Good Reason. For the purposes of the Offer Letter, “Good Reason” shall mean
any of the following which occurs without your written consent: (i) a relocation
of the office where you are required to work to a location more than thirty-five
(35) miles from the office where you previously were required to work; (ii) a
material decrease in your base salary (except for salary decreases generally
applicable to the Company’s other executive employees); or (iii) a material
reduction in the scope of your duties or responsibilities, provided, however,
that to resign for Good Reason, you must (1) provide written notice to the
Company’s chief Executive Officer within 30 days after the first occurrence of
the event giving rise to Good Reason setting forth the basis for your
resignation, (2) allow the Company at least 30 days from receipt of such written
notice to cure such event, and (3) if such event is not reasonably cured within
such period, your resignation from all positions you then hold with the Company
is effective not later than 90 days after the expiration of the cure period.

(4) Severance Benefits. For the purposes of the Offer Letter, “Severance
Benefits” shall mean (i) payment of twelve (12) months of your base salary, less
all applicable withholdings and deductions, paid over such 12-month period
immediately following the Separation from Service, on the schedule described
below (the “Salary Continuation”); (ii) a lump sum payment equal to your annual
target bonus prorated for the number of days of the then current bonus period
worked prior to your Separation from Service; (iii) vesting of all outstanding
stock options held by you such that all unvested shares subject to your
outstanding options shall be fully vested; and (iv) twelve (12) months COBRA
reimbursement. Such Severance Benefits are conditional upon (a) your continuing
to comply with your obligations under your Proprietary Information and
Inventions Agreement during the period of time in which you are receiving the
Severance Benefits; and (b) your delivering to the Company an effective, general
release of claims in favor of the Company in a form acceptable to the Company
within 60 days following your Separation from Service. The Salary Continuation
will be paid in equal installments on the Company’s regular payroll schedule and
will be subject to applicable tax withholdings over the period outlined above
following the date of your Separation from Service; provided, however, that no
payments will be made prior to the 60th day following your Separation from
Service. On the 60th day following your Separation from Service, the Company
will pay you in a lump sum the Salary Continuation and the pro-rated target
bonus payment that you would have received on or prior to such date under the
original schedule but for the delay while waiting for the 60th day in compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (“Code
Section 409A”) and the effectiveness of the release, with the balance of the
Salary Continuation being paid as originally scheduled.



--------------------------------------------------------------------------------

Chas McKhann

January 21, 2015

Page 4

 

As a condition of your employment, you will be required to abide by the
Company’s policies and procedures. You also agree to read, sign and comply with
the Company’s Employee Confidential Information and Inventions Agreement
(“Confidential Information Agreement”).

In your work for the Company, you will be expected not to make unauthorized use
or disclosure of any confidential information or materials, including trade
secrets, of any former employer or other third party to whom you have an
obligation of confidentiality. Rather, you will be expected to use only that
information generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. By accepting employment with the Company, you are representing to us
that you will be able to perform your duties within the guidelines described in
this paragraph. You represent further that you have disclosed to the Company any
contract you have signed that may restrict your activities on behalf of the
Company in any manner.

Your employment relationship is at-will. Accordingly, you may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.

It is intended that all of the benefits and payments under this letter satisfy,
to the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A 1(b)(5)
and 1.409A 1(b)(9), and this letter will be construed to the greatest extent
possible as consistent with those provisions. If not so exempt, this letter (and
any definitions hereunder) will be construed in a manner that complies with Code
Section 409A, and incorporates by reference all required definitions and payment
terms. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), your right to
receive any installment payments under this letter (whether severance payments,
reimbursements or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder will at
all times be considered a separate and distinct payment. Notwithstanding any
provision to the contrary in this letter, if you are deemed by the Company at
the time of your Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon your
Termination of Services set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then if delayed
commencement of any portion of such payments is required to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Code Section 409A, the timing of the payments upon your
Separation from Service will be delayed as follows: on the earlier to occur of
(i) the date that is six months and one day after the effective date of your
Termination of Services, and (ii) the date of the your death (such earlier date,
the “Delayed Initial Payment Date”), the Company will (A) pay to you a lump sum
amount equal to the sum of the payments



--------------------------------------------------------------------------------

Chas McKhann

January 21, 2015

Page 5

 

upon your Separation from Service that you would otherwise have received through
the Delayed Initial Payment Date if the commencement of the payments had not
been delayed pursuant to this paragraph, and (B) commence paying the balance of
the payments in accordance with the applicable payment schedules set forth
above.

This letter, together with your Confidential Information Agreement, forms the
complete and exclusive statement of your agreement with the Company concerning
the subject matter hereof. The terms in this letter supersede any other
representations or agreements made to you by any party, whether oral or written.
The terms of this agreement cannot be changed (except with respect to those
changes expressly reserved to the Company’s discretion in this letter) without a
written agreement signed by you and a duly authorized officer of the Company.
This agreement is to be governed by the laws of the state of California without
reference to conflicts of law principles. In case any provision contained in
this agreement shall, for any reason, be held invalid or unenforceable in any
respect, such invalidity or unenforceability shall not affect the other
provisions of this agreement, and such provision will be construed and enforced
so as to render it valid and enforceable consistent with the general intent of
the parties insofar as possible under applicable law. With respect to the
enforcement of this agreement, no waiver of any right hereunder shall be
effective unless it is in writing. For purposes of construction of this
agreement, any ambiguity shall not be construed against either party as the
drafter. This agreement may be executed in more than one counterpart, and
signatures transmitted via facsimile shall be deemed equivalent to originals. As
required by law, this offer is subject to satisfactory proof of your identity
and right to work in the United States.

If you wish to accept employment at the Company under the terms described above,
please sign and date this letter and the Confidential Information Agreement, and
return them to me by January 23, 2015. If you accept our offer, we would like
you to start work on February 2, 2015 (“Commencement Date”).

We look forward to your favorable reply and to a productive and enjoyable work
relationship.

Sincerely,

 

/s/ Lisa Earnhardt

Lisa Earnhardt Chief Executive Officer

Understood and Accepted:

 

/s/ Chas McKhann

1/22/2015

Chas McKhann Date